DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to because incorrect labels are used in Fig. 2 (label 610 and 612).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Amendment
The Amendment filed on 04/04/2022 has been entered. 
The rejection of claims 1-10 under 35 U.S.C 101 is withdrawn in view of the amendment. 
The rejection of claims 21 under 35 U.S.C 112d is withdrawn in view of the amendment. 
The rejection of claims 1-21 under 35 U.S.C 112b is withdrawn in view of the amendment. 
Claims 1-5, 7-15 and 17-21 are amended.
Claims 1-5, 7-15 and 17-21 are pending of which claims 1, 11 and 21 are independent claims.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Richard S. Finkelstein (Reg. No. 56,534) on 04/11/2022. The application has been amended as follows: 
In the claims: 
Please amend claim 1 as follows:
--

Claim 1:
1. (Currently amended) A system for executing a data access transaction, the system comprising a server arrangement, the server arrangement being communicably coupled with at least one requesting device and at least one responding device, wherein the server arrangement is configured to: 
- receive from a requesting device and a responding device, a first data and a second data respectively, wherein the first data and the second data are encrypted and temporally defined; 
- receive from the requesting device a metadata of the first data, wherein the metadata is encrypted by the requesting device; 
- determine, via a microprocessor, an encrypted association score by comparing the first data and the second data, wherein the encrypted association score is based on a temporally defined dynamic evaluation component, wherein the temporally defined dynamic evaluation component includes a causality measure, wherein the causality measure is able to identify and exclude spurious correlations between the first data and the second data, wherein the causality measure is based on an iterative process of conditional independence tests, wherein the conditional independence tests are indicative of whether a subset of the first data is conditionally independent on a subset of the second data, given another conditioning subset of either the first data or the second data; 
- provide, via the microprocessor, the encrypted association score to the requesting device and the responding device, wherein each of the requesting device and the responding device partially decrypt the encrypted association score; 
- obtain the partial decryption of the encrypted association score from the responding device and provide, via the microprocessor, the partial decryption to the requesting device, wherein the requesting device fully decrypts the encrypted association score using the partial decryption obtained from the responding device; and 
- enable the requesting device to access the second data from the responding device based on the fully decrypted association score, upon receiving a request for the access to the second data.

--------------------------------------END OF EXAMINER’S AMENDMENT----------------------------

Allowable Subject Matter
Claims 1-5, 7-15 and 17-21 are allowed.  
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 04/04/2022 point out the reason claims are patentable over the prior art of record (See, Page 8). Further search doesn’t find any better prior art that teaches the claimed limitation of claims. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MENG LI/Primary Examiner, Art Unit 2437